Citation Nr: 18100138
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 17-37 095
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for prostate cancer, to include as caused by herbicidal agent exposure is granted.  
The claim of entitlement to service connection for bone cancer, to include as secondary to prostate cancer, is granted.  
FINDINGS OF FACT
1. The Veteran is presumed to have been exposed to Agent Orange during his service at the Royal Thai Air Force Base (RTAFB) Takhli during the Vietnam War.
2. The Veteran has a present diagnosis of metastatic prostate carcinoma.
3. The Veteran has a diagnosis of bone cancer secondary to his metastatic prostate carcinoma.
CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to service connection for prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 
2. The criteria for establishing entitlement to secondary service connection for bone cancer have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Air Force from May 1962 to May 1966, including service in support of the Vietnam War.
These matters are before the Board of Veterans Appeals (Board) on appeal from an April 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that, in relevant part, denied entitlement to service connection for prostate cancer, bone cancer, and lymph node cancer.  The Veteran filed a Notice of Disagreement specifically pertaining to these three issues in April 2017.  A Statement of the Case was issued in June 2017.  The Veteran filed his Substantive Appeal in June 2017, and requested a videoconference hearing before the Board.
In January 2018, the Veterans representative appeared before the undersigned in a videoconference hearing.  She reported that the Veteran was recently hospitalized due to complications from his terminal cancer diagnosis, and could not attend the hearing.  The representative requested to submit a statement in lieu of the hearing testimony.  A transcript of those proceedings has been associated with the claims file.  The representative submitted a statement in lieu of hearing testimony in January 2018. 
 
Service Connection
Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.
Additionally, veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116 (West 2014); 38 C.F.R. § 3.307.  In the case of such a veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veterans service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. 
VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.
Under the procedures outlined in the M21-1MR, if a veteran served at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.
 
1. Entitlement to service connection for prostate cancer, to include as caused by herbicide agent exposure
The Veteran contends that he is entitled to service connection for prostate cancer, to include as caused by herbicide agent exposure while serving at RTAFB Takhli from November to December 1965.
The Veterans DD-214 lists foreign service, but does not indicate specifically that the Veteran served in Thailand during Vietnam.  The Veteran stated that his deployment to Japan, Korea and Thailand in support of Vietnam combat operations was only under temporary duty orders, and thus must have been overlooked in his DD-214.  See January 2018 Statement in Lieu of Hearing.  The Veteran provided a lay statement from a service member in his unit confirming that the Veteran was deployed overseas to Korea, Japan and Thailand in support of the war.  Furthermore, closer inspection of the Veterans personnel file revealed a performance review from March 1966 that also endorsed service in Southeast Asia.  The performance review stated: During this reporting period [the Veteran] has been on Operation One Buck 13 which was in the far East, and Southeast Asia  [the Veteran]s performance throughout Operation One Buck 13 was commendable.  He was very instrumental in the squadron being able to meet its [sic] mission requirements in Japan and later in Southeast Asia.  It was a pleasure having him on the maintenance team during the deployment.  A subsequent service treatment record for enlistment in the Air National Guard reported two instances of medical treatment at Kadena Air Force Base in Okinawa, Japan in 1963. 
The Joint Service Records Research Center (JSRRC) was unable to corroborate the Veterans claimed service at RTAFB Takhli, and a negative response was associated with the claims file.  The Veteran submitted a statement detailing his responsibilities during his deployment in support of Vietnam combat operations.  He reported in the April 2016 statement that, as Aerospace Ground Equipment (AGE) mechanic, he worked nearly all day outdoors on the flight-line tarmac, which was located near the runway and adjacent to the perimeter of the base.  In the Veterans January 2018 statement, he reported observing little vegetation near the flight line and base perimeter due to what he believed to be herbicide agent spraying.  
The Board finds the Veterans statements regarding his presence at RTAFB Takhli, as well as the nature of his duties while deployed, both competent and credible for the purposes of adjudication.  The Veterans statements have been independently corroborated by a thorough review of his personnel file, as well as a lay statement from a fellow service member.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran was presumed to have been exposed to herbicide agents during his active duty service at RTAFB Takhli. 
The Veteran has a present diagnosis of metastatic prostate carcinoma.  Prostate cancer is a disease subject to the herbicide agent presumption of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309.  As such, the Veteran is entitled to service connection for prostate cancer.
 
2. Entitlement to service connection for bone cancer, to include as secondary to prostate cancer
The Veteran contends that he is entitled to service connection for bone cancer as secondary to his metastatic prostate carcinoma.
The Veteran primarily sought private oncological treatment, and, unfortunately, these private records have not been associated with the claims file, nor was a VA examination ordered to assess the etiology of this disability.  
VA Medical Center (VAMC) treatment records, however, reflect that his metastatic prostate cancer spread to his bones, causing bone cancer.  VAMC records note that he had two private physicians for primary care and oncology treatment.  The Veteran is competent to report a contemporaneous medical diagnosis, and the Board finds the Veteran credible in his report of metastatic prostate cancer that spread to his bones.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The reports were made in the course of VAMC treatment, and evidence of records does not present a credible basis to doubt the Veterans report of a medical diagnosis.  As such, evidence of record reflects that the Veteran has a present diagnosis of bone cancer directly attributed to his metastatic prostate cancer.
Accordingly, the Board finds that the Veterans bone cancer was caused by his now service-connected metastatic prostate cancer.  Resolving doubt in favor of the Veteran, service connection for bone cancer on a secondary basis is warranted.
 
REMANDED ISSUE
Entitlement to service connection for lymph node cancer, to include as secondary to prostate cancer is remanded for additional development.  As noted previously, the RO did not obtain private medical records associated with the Veterans cancer diagnoses, nor did they obtain a medical opinion with respect to the claims on appeal.  While VAMC treatment records were sufficient to corroborate a relationship between the Veterans service-connected prostate cancer and his bone cancer, they are insufficient to support service connection for lymph node cancer.  VAMC treatment records do not indicate a diagnosis of lymph node cancer or reports of the diagnosis as relayed by the Veteran.  As such, private treatment records must be obtained on remand regarding the Veterans claimed lymph node cancer, and an opinion as to the etiology of the lymph node cancer must be obtained.
The matter is REMANDED for the following action:
1. Contact the Veteran and obtain a release in order to request any and all outstanding private medical records associated with his lymph node cancer.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. If a review of the aforementioned evidence is insufficient to grant entitlement to service connection for lymph node cancer, obtain a medical opinion regarding the etiology of the Veterans lymph node cancer.  An in-person examination may be obtained if the examiner deems it necessary.  The examiner must review the entire claims file.  The examiner should then opine as to the following:
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veterans lymph node cancer began during active service, is related to an incident of service, or began within one year after discharge from active service, to include as due to exposure to herbicide agents?  
To note, although lymph node cancer is not presumptively related to herbicide agent exposure, this presumption does not bar the finding of a direct etiological relationship.  The examiner is not to state that it is less likely as not that the Veterans lymph node cancer is related to active duty service because it is not a presumptive condition of herbicide agent exposure.
(b)  Is it at least as likely as not (50 percent or greater probability) that the Veterans lymph node cancer was caused by or aggravated by his service-connected prostate cancer?
(c)  If aggravation is found to have occurred as a result of his prostate cancer, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the lymph node cancer and its residuals prior to aggravation.
Note: The term aggravation in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

